Exhibit 10.1

 

SIRENZA MICRODEVICES, INC.

 

AMENDED AND RESTATED 1998 STOCK PLAN

 

As amended and restated on April 15, 2004

 

1. Purposes of the Plan. The purposes of this Amended and Restated 1998 Stock
Plan are:

 

  • to attract and retain the best available personnel for positions of
substantial responsibility,

 

  • to provide additional incentive to Employees, Directors and Consultants, and

 

  • to promote the success of the Company’s business.

 

Awards granted under the Plan may be Incentive Stock Options, Nonstatutory Stock
Options, Stock Purchase Rights, Stock Appreciation Rights, Performance Shares,
Performance Units or Deferred Stock Units, as determined by the Administrator at
the time of grant.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

 

(b) “Applicable Laws” means the requirements relating to the administration of
equity compensation plans under U. S. state corporate laws, U.S. federal and
state securities laws, the Code, any stock exchange or quotation system on which
the Common Stock is listed or quoted and the applicable laws of any foreign
country or jurisdiction where Awards are, or will be, granted under the Plan.

 

(c) “Award” means individually or collectively, a grant under the Plan of
Options, Stock Purchase Rights, Stock Appreciation Rights, Performance Shares,
Performance Units or Deferred Stock Units.

 

(d) “Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan. The Award Agreement
is subject to the terms and conditions of the Plan.

 

(e) “Awarded Stock” means the Common Stock subject to an Award.

 

(f) “Board” means the Board of Directors of the Company.

 

(g) “Code” means the Internal Revenue Code of 1986, as amended.

 

(h) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

 



--------------------------------------------------------------------------------

(i) “Common Stock” means the common stock of the Company, or in the case of
Performance Units, the cash equivalent thereof.

 

(j) “Company” means Sirenza Microdevices, Inc., a Delaware corporation.

 

(k) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

 

(l) “Deferred Stock Unit” means a deferred stock unit Award granted to a Service
Provider pursuant to Section 15.

 

(m) “Director” means a member of the Board.

 

(n) “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.

 

(o) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, then three (3) months following the 91st day of such leave any
Incentive Stock Option held by the Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonstatutory
Stock Option. Neither service as a Director nor payment of a director’s fee by
the Company shall be sufficient to constitute “employment” by the Company.

 

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(q) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system for the last market trading
day prior to the time of determination, as reported in The Wall Street Journal
or such other source as the Administrator deems reliable;

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the last market trading day prior to the day of determination, as
reported in The Wall Street Journal or such other source as the Administrator
deems reliable; or

 

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

 

-2-



--------------------------------------------------------------------------------

(iv) Notwithstanding the preceding, for federal, state, and local income tax
reporting purposes and for such other purposes as the Administrator deems
appropriate, the Fair Market Value shall be determined by the Administrator in
accordance with uniform and nondiscriminatory standards adopted by it from time
to time.

 

(r) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(s) “Inside Director” means a Director who is an Employee.

 

(t) “IPO Effective Date” means the date upon which the Securities and Exchange
Commission declares the initial public offering of the Company’s common stock as
effective.

 

(u) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(v) “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Award. The Notice of Grant is part of the
Award Agreement.

 

(w) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(x) “Option” means a stock option granted pursuant to the Plan.

 

(y) “Outside Director” means a Director who is not an Employee.

 

(z) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(aa) “Participant” means the holder of an outstanding Award granted under the
Plan.

 

(bb) “Performance Goals” means the goal(s) determined by the Administrator (in
its discretion) to be applicable to a Participant with respect to an Award. As
determined by the Administrator, the Performance Goals applicable to an Award
may provide for a targeted level or levels of achievement using one or more of
the following measures: (i) cash flow, (ii) customer satisfaction, (iii)
earnings, (iv) gross margin, (v) market price of stock, (vi) market share, (vii)
net income, (viii) operating income, (ix) operating margin, (x) return on
capital, (xi) return on equity, (xii) return on net assets, (xiii) revenue and
(xiv) sales. The Performance Goals may differ from Participant to Participant
and from Award to Award. Any criteria used may be measured, as applicable, (i)
in absolute terms, (ii) in relative terms (including, but not limited to,
passage of time and/or against another company or companies), (iii) on a
per-share basis, (iv) against the performance of the Company as a whole or a
segment of the Company, and (v) on a pre-tax or after-tax basis.

 

(cc)“Performance Share” means a performance share Award granted to a Service
Provider pursuant to Section 13.

 

-3-



--------------------------------------------------------------------------------

(dd) “Performance Unit” means a performance unit Award granted to a Service
Provider pursuant to Section 14.

 

(ee) “Plan” means this Amended and Restated1998 Stock Plan.

 

(ff) “Restricted Stock” means Shares acquired upon exercise of a Stock Purchase
Right, that are subject to vesting, if any.

 

(gg) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

 

(hh) “Section 16(b) “ means Section 16(b) of the Exchange Act.

 

(ii) “Service Provider” means an Employee, Director or Consultant.

 

(jj) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 19 of the Plan.

 

(kk) “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with a related Option, that pursuant to Section 12 is designated as a
SAR.

 

(ll) “Stock Purchase Right” means the right to purchase Common Stock pursuant to
Section 11 of the Plan, as evidenced by a Notice of Grant.

 

(mm) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3. Stock Subject to the Plan. Subject to the provisions of Section 19 of the
Plan, the maximum aggregate number of Shares that may be optioned and sold under
the Plan is 7,194,691 Shares, plus an annual increase to be added on the first
day of the Company’s fiscal year beginning in 2001, equal to the lesser of (i)
1,500,000 shares, (ii) 3% of the outstanding shares on such date or (iii) a
lesser amount determined by the Board. Notwithstanding the foregoing, in no
event shall more than 30% of the Shares that remain available for issuable under
the Plan as of April 15, 2004 be granted pursuant to Awards with an exercise
price or purchase price that is less than 100% of Fair Market Value on the date
of grant. The Shares may be authorized, but unissued, or reacquired Common
Stock.

 

If an Award expires or becomes unexercisable without having been exercised in
full (including if an Award is surrendered pursuant to an exchange program
whereby the Participant agrees to cancel an existing Option and/or SAR in
exchange for an Option, SAR or other Award) or, with respect to Restricted
Stock, Performance Shares, Performance Units or Deferred Stock Units, is
forfeited back to or repurchased by the Company, the unpurchased Shares (or for
Awards other than Options and SARs, the forfeited or repurchased Shares) which
were subject thereto shall become available for future grant or sale under the
Plan (unless the Plan has terminated). However, Shares that have actually been
issued under the Plan, under any Award, shall not be returned to the Plan and
shall not become available for future distribution under the Plan, except that
if Shares of Restricted Stock, Performance Shares, Performance Units or Deferred
Stock Units are repurchased by the Company at their original purchase price or
are forfeited to the Company, such Shares shall become

 

-4-



--------------------------------------------------------------------------------

available for future grant under the Plan. To the extent an Award under the Plan
is paid out in cash rather than stock, such cash payment shall not result in
reducing the number of Shares available for issuance under the Plan.

 

4. Administration of the Plan.

 

(a) Procedure.

 

(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

 

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

 

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

 

(i) to determine the Fair Market Value;

 

(ii) to select the Service Providers to whom Awards may be granted hereunder;

 

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

 

(iv) to approve forms of agreement for use under the Plan;

 

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised or purchased (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture or repurchase restrictions, and any
restriction or limitation regarding any Award or the Shares relating thereto,
based in each case on such factors as the Administrator, in its sole discretion,
shall determine;

 

(vi) to reduce the exercise price of any Award to the then current Fair Market
Value if the Fair Market Value of the Common Stock covered by such Award shall
have declined since the date the Award was granted;

 

-5-



--------------------------------------------------------------------------------

(vii) to institute an exchange program whereby outstanding Awards are
surrendered in exchange for an Option, SAR or other Award with a lower exercise
price.

 

(viii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

(ix) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

(x) to modify or amend each Award (subject to Section 21(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options or SARs longer than is otherwise provided for
in the Plan;

 

(xi) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares or cash to be issued upon exercise or
vesting of an Award that number of Shares or cash having a Fair Market Value
equal to the amount required to be withheld. The Fair Market Value of any Shares
to be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined. All elections by a Participant to have Shares or
cash withheld for this purpose shall be made in such form and under such
conditions as the Administrator may deem necessary or advisable;

 

(xii) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

 

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants.

 

5. Eligibility. Stock Purchase Rights, Performance Shares, Performance Units,
Stock Appreciation Rights, Deferred Stock Units and Nonstatutory Stock Options
may be granted to Service Providers. Incentive Stock Options may be granted only
to Employees.

 

6. Limitations.

 

(a) Each Option shall be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.

 

(b) Neither the Plan nor any Award shall confer upon Participant any right with
respect to continuing his or her relationship as a Service Provider with the
Company, nor shall they

 

-6-



--------------------------------------------------------------------------------

interfere in any way with the right of the Participant or the right of the
Company’s right or its Parent or Subsidiaries to terminate such relationship at
any time, with or without cause.

 

(c) The following limitations shall apply to Awards under the Plan:

 

(i) No Service Provider shall be granted, in any fiscal year of the Company, (A)
Option or SARs to purchase more than 1,000,000 Shares, (B) Stock Purchase Rights
to purchase more than 500,000 Shares, (C) Performance Shares covering more than
500,000 Shares, and (D) Performance Units with an initial value in excess of
$1,000,000.

 

(ii) In connection with his or her initial service, a Service Provider may be
granted (A) Options or SARs to purchase up to an additional 1,000,000 Shares,
(B) Stock Purchase Rights to purchase up to an additional 500,000 Shares, (C)
Performance Shares covering up to an additional 500,000 Shares, and (D)
additional Performance Units with an initial value of up to $1,000,000, which
shall not count against the limits set forth in subsection (i) above.

 

(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 19(a).

 

(iv) If an Award is cancelled in the same fiscal year of the Company in which it
was granted (other than in connection with a transaction described in Section
19(c)), the cancelled Award will be counted against the limits set forth in
subsections (i) and (ii) above.

 

7. Term of Plan. Subject to Section 25 of the Plan, the amendment and
restatement of the Plan shall become effective upon its adoption by the Board.
It shall continue in effect for a term of ten (10) years from the date of such
adoption by the Board, unless terminated earlier under Section 21 of the Plan.

 

8. Term of Option. The term of each Option shall be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term shall be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

 

9. Option Exercise Price and Consideration.

 

(a) Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

 

(i) In the case of an Incentive Stock Option

 

(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

-7-



--------------------------------------------------------------------------------

(B) granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.

 

(ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Administrator. In the case of a Nonstatutory Stock
Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.

 

(iii) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction.

 

(iv) Notwithstanding the foregoing, the exercise price for the Shares to be
issued pursuant to an already granted Option may not be changed without the
consent of the Company’s stockholders. This shall include, without limitation, a
repricing of the Option as well as exchange program whereby the Participant
agrees to cancel an existing Option in exchange for an Option, SAR or other
Award.

 

(b) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.

 

(c) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration to the
extent permitted by Applicable Laws may consist entirely of:

 

(i) cash;

 

(ii) check;

 

(iii) promissory note;

 

(iv) other Shares which meet the conditions established by the Administrator to
avoid adverse accounting consequences (as determined by the Administrator);

 

(v) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

 

(vi) a reduction in the amount of any Company liability to the Participant,
including any liability attributable to the Participant’s participation in any
Company-sponsored deferred compensation program or arrangement;

 

(vii) any combination of the foregoing methods of payment; or

 

-8-



--------------------------------------------------------------------------------

(viii) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

 

10. Exercise of Option.

 

(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder shall exist with
respect to the Awarded Stock, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 19 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

(b) Termination of Relationship as a Service Provider. If an Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option shall remain exercisable for three (3)
months following the Participant’s termination. If, on the date of termination,
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option shall revert to the Plan. If, after
termination, the Participant does not exercise his or her Option within the time
specified by the Administrator, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.

 

(c) Disability of Participant. If an Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, the
Option shall remain exercisable for twelve (12) months following the
Participant’s termination. If, on the date of

 

-9-



--------------------------------------------------------------------------------

termination, the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Participant does not exercise his or her Option
within the time specified herein, the Option shall terminate, and the Shares
covered by such Option shall revert to the Plan.

 

(d) Death of Participant. If an Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option shall remain exercisable for twelve (12) months
following the Participant’s death. If, at the time of death, the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall immediately revert to the Plan. If the Option is not
so exercised within the time specified herein, the Option shall terminate, and
the Shares covered by such Option shall revert to the Plan.

 

(e) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares an Option previously granted based on such terms and
conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.

 

11. Stock Purchase Rights.

 

(a) Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other Awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically, of the terms, conditions and restrictions related to
the offer, including the number of Shares that the offeree shall be entitled to
purchase, the price to be paid, and the time within which the offeree must
accept such offer. The offer shall be accepted by execution of an Award
Agreement in the form determined by the Administrator.

 

(b) Repurchase Option. Unless the Administrator determines otherwise, the Award
Agreement shall grant the Company a repurchase option exercisable upon the
voluntary or involuntary termination of the purchaser’s service with the Company
for any reason (including death or Disability). The purchase price for Shares
repurchased pursuant to the Award Agreement shall be the original price paid by
the purchaser and may be paid by cancellation of any indebtedness of the
purchaser to the Company. The repurchase option shall lapse at a rate determined
by the Administrator. However, if the Administrator determines it is desirable
for the Award to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code, the repurchase option shall lapse based upon the
achievement of Performance Goals.

 

-10-



--------------------------------------------------------------------------------

(c) Other Provisions. The Award Agreement shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Administrator in its sole discretion.

 

(d) Rights as a Stockholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a stockholder, and shall
be a stockholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 19 of the Plan.

 

12. Stock Appreciation Rights.

 

(a) Grant of SARs. Subject to the terms and conditions of the Plan, SARs may be
granted to Service Providers at any time and from time to time as shall be
determined by the Administrator, in its sole discretion. The Administrator shall
have complete discretion to determine the number of SARs granted to any
Participant.

 

(b) Exercise Price and other Terms. The Administrator, subject to the provision
of the Plan, shall have complete discretion to determine the terms and
conditions of SARs granted under the Plan; provided, however, that no SAR may
have a term of more than ten (10) years from the date of grant. The exercise
price for the Shares or cash to be issued pursuant to an already granted SAR may
not be changed without the consent of the Company’s stockholders. This shall
include, without limitation, a repricing of the SAR as well as an SAR exchange
program whereby the Participant agrees to cancel an existing SAR in exchange for
an Option, SAR or other Award.

 

(c) Payment of SAR Amount. Upon exercise of a SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(i) the difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

 

(ii) the number of Shares with respect to which the SAR is exercised.

 

(d) Payment upon Exercise of SAR. At the discretion of the Administrator,
payment for a SAR may be in cash, Shares or a combination thereof.

 

(e) SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, shall determine.

 

(f) Expiration of SARs. Subject to the term stated in Section 12(b), a SAR
granted under the Plan shall expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement.

 

(g) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Stock Appreciation Right within such
period of time as is specified in the Award Agreement to the extent that the
Stock Appreciation Right is vested and exercisable on the date of

 

-11-



--------------------------------------------------------------------------------

termination (but in no event later than the expiration of the term of such Stock
Appreciation Right as set forth in the Award Agreement). In the absence of a
specified time in the Award Agreement, the Stock Appreciation Right shall remain
exercisable for three (3) months following the Participant’s termination. If, on
the date of termination, the Participant is not vested as to his or her entire
Stock Appreciation Right, the Shares covered by the unvested portion of the
Stock Appreciation Right shall revert to the Plan. If, after termination, the
Participant does not exercise his or her Stock Appreciation Right within the
time specified by the Administrator, the Stock Appreciation Right shall
terminate, and the Shares covered by such Stock Appreciation Right shall revert
to the Plan.

 

(h) Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Stock Appreciation Right within such period of time as is specified in the
Award Agreement to the extent the Stock Appreciation Right is vested and
exercisable on the date of termination (but in no event later than the
expiration of the term of such Stock Appreciation Right as set forth in the
Award Agreement). In the absence of a specified time in the Award Agreement, the
Stock Appreciation Right shall remain exercisable for twelve (12) months
following the Participant’s termination. If, on the date of termination, the
Participant is not vested as to his or her entire Stock Appreciation Right, the
Shares covered by the unvested portion of the Stock Appreciation Right shall
revert to the Plan. If, after termination, the Participant does not exercise his
or her Stock Appreciation Right within the time specified herein, the Stock
Appreciation Right shall terminate, and the Shares covered by such Stock
Appreciation Right shall revert to the Plan.

 

(i) Death of Participant. If a Participant dies while a Service Provider, the
Stock Appreciation Right may be exercised within such period of time as is
specified in the Award Agreement to the extent that the Stock Appreciation Right
is vested and exercisable on the date of death (but in no event later than the
expiration of the term of such Stock Appreciation Right as set forth in the
Notice of Grant), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Stock Appreciation Right may be exercised by the
personal representative of the Participant’s estate or by the person(s) to whom
the Stock Appreciation Right is transferred pursuant to the Participant’s will
or in accordance with the laws of descent and distribution,. In the absence of a
specified time in the Award Agreement, the Stock Appreciation Right shall remain
exercisable for twelve (12) months following the Participant’s termination. If,
at the time of death, the Participant is not vested as to his or her entire
Stock Appreciation Right, the Shares covered by the unvested portion of the
Stock Appreciation Right shall immediately revert to the Plan. If the Stock
Appreciation Right is not so exercised within the time specified herein, the
Stock Appreciation Right shall terminate, and the Shares covered by such Stock
Appreciation Right shall revert to the Plan.

 

(j) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares a Stock Appreciation Right previously granted based on
such terms and conditions as the Administrator shall establish and communicate
to the Participant at the time that such offer is made.

 

-12-



--------------------------------------------------------------------------------

13. Performance Shares.

 

(a) Grant of Performance Shares. Subject to the terms and conditions of the
Plan, Performance Shares may be granted to Service Providers at any time and
from time to time as shall be determined by the Administrator, in its sole
discretion. The Administrator shall have complete discretion to determine (i)
the number of Shares subject to a Performance Share Award granted to any
Participant, and (ii) the conditions that must be satisfied, which typically
will be based principally or solely on achievement of performance milestones but
may include a service-based component, upon which is conditioned the grant or
vesting of Performance Shares; provided, however, that (1) the performance
milestones will be based on Performance Goals if the Administrator desires that
the Award qualify as “performance-based compensation” under Section 162(m) of
the Code, and (2) any period for measuring performance will be at least 12
months. Performance Shares shall be granted in the form of units/rights to
acquire Shares. Each such unit/right shall be the equivalent of one Share for
purposes of determining the number of Shares subject to an Award. Until the
Shares are issued, no right to vote or receive dividends or any other rights as
a stockholder shall exist with respect to the units/rights to acquire Shares.

 

(b) Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions of Performance
Shares granted under the Plan. Performance Share grants shall be subject to the
terms, conditions, and restrictions determined by the Administrator at the time
the stock is awarded, which may include such performance-based milestones as are
determined appropriate by the Administrator. The Administrator may require the
Participant to sign a Performance Shares agreement as a condition of the Award.
Any certificates representing the Shares of stock awarded shall bear such
legends as shall be determined by the Administrator.

 

(c) Performance Share Award Agreement. Each Performance Share grant shall be
evidenced by an Award Agreement that shall specify such other terms and
conditions as the Administrator, in its sole discretion, shall determine.

 

14. Performance Units.

 

(a) Grant of Performance Units. Performance Units are similar to Performance
Shares, except that they shall be settled in a cash equivalent to the Fair
Market Value of the underlying Shares, determined as of the vesting date.
Subject to the terms and conditions of the Plan, Performance Units may be
granted to Service Providers at any time and from time to time as shall be
determined by the Administrator, in its sole discretion. The Administrator shall
have complete discretion to determine (i) the number of Shares subject to a
Performance Unit Award granted to any Participant, and (ii) the conditions that
must be satisfied, which typically will be based principally or solely on
achievement of performance milestones but may include a service-based component,
upon which is conditioned the grant or vesting of Performance Units; provided,
however, that (1) the performance milestones will be based on Performance Goals
if the Administrator desires that the Award qualify as performance-based
compensation under Section 162(m) of the Code, and (2) any period for measuring
performance will be at least 12 months. Performance Units shall be granted in
the form of units/rights to acquire Shares. Each such unit/right shall be the
cash equivalent of one Share of Common Stock. No right to vote or receive

 

-13-



--------------------------------------------------------------------------------

dividends or any other rights as a stockholder shall exist with respect to
Performance Units or the cash payable thereunder.

 

(b) Other Terms. The Administrator, subject to the provisions of the Plan, shall
have complete discretion to determine the terms and conditions of Performance
Units granted under the Plan. Performance Unit grants shall be subject to the
terms, conditions, and restrictions determined by the Administrator at the time
the stock is awarded, which may include such performance-based milestones as are
determined appropriate by the Administrator. The Administrator may require the
Participant to sign a Performance Unit agreement as a condition of the Award.
Any certificates representing the Shares of stock awarded shall bear such
legends as shall be determined by the Administrator.

 

(c) Performance Unit Award Agreement. Each Performance Unit grant shall be
evidenced by an Award Agreement that shall specify such terms and conditions as
the Administrator, in its sole discretion, shall determine.

 

15. Deferred Stock Units. Deferred Stock Units shall consist of a Restricted
Stock, Performance Share or Performance Unit Award that the Administrator, in
its sole discretion permits to be paid out in installments or on a deferred
basis, in accordance with rules and procedures established by the Administrator.

 

16. Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant. If the Administrator makes an Award
transferable, such Award shall contain such additional terms and conditions as
the Administrator deems appropriate.

 

17. Formula Option Grants to Outside Directors. Outside Directors shall be
automatically granted Options each year in accordance with the following
provisions:

 

(a) All Options granted pursuant to this Section shall be Nonstatutory Stock
Options and, except as otherwise provided herein, shall be subject to the other
terms and conditions of the Plan.

 

(b) Each person who first becomes an Outside Director on or after the IPO
Effective Date, whether through election by the stockholders of the Company or
appointment by the Board to fill a vacancy, shall be automatically granted an
Option to purchase 40,000 Shares (the “First Option”) on the date he or she
first becomes an Outside Director; provided, however, that an Inside Director
who ceases to be an Inside Director but who remains a Director shall not receive
a First Option.

 

(c) Each Outside Director shall be automatically granted an Option to purchase
10,000 Shares (a “Subsequent Option”) following each annual meeting of the
stockholders of the Company, except in the case of the first such annual meeting
after the IPO Effective Date if such annual meeting is held within six (6)
months of the IPO Effective Date, if as of such date, he or she shall continue
to serve on the Board and shall have served on the Board for at least the
preceding six (6) months.

 

-14-



--------------------------------------------------------------------------------

(d) Notwithstanding the provisions of subsections (b) and (c) hereof, any
exercise of an Option granted before the Company has obtained stockholder
approval of the Plan in accordance with Section 25 hereof shall be conditioned
upon obtaining such stockholder approval of the Plan in accordance with Section
25 hereof.

 

(e) The terms of each First Option granted pursuant to this Section shall be as
follows:

 

(i) the term of the First Option shall be ten (10) years.

 

(ii) the exercise price per Share shall be 100% of the Fair Market Value per
Share on the date of grant of the First Option.

 

(iii) the First Option shall vest as to 25% of the Shares subject to the First
Option on each anniversary of its date of grant provided that the Participant
continues to serve as a Director on such dates.

 

(f) The terms of each Subsequent Option granted pursuant to this Section shall
be as follows:

 

(i) the term of the Subsequent Option shall be ten (10) years.

 

(ii) the exercise price per Share shall be 100% of the Fair Market Value per
Share on the date of grant of the Subsequent Option.

 

(iii) the Subsequent Option shall vest as to 25% of the Shares subject to the
Subsequent Option on each anniversary of its date of grant provided that the
Participant continues to serve as a Director on such dates.

 

18. Leaves of Absence. Subject to any other provision of the Plan, unless the
Administrator provides otherwise or as otherwise required by Applicable Laws,
vesting of Awards granted hereunder shall cease commencing on the first day of
any unpaid leave of absence and shall recommence only upon return to active
service.

 

19. Adjustments Upon Changes in Capitalization, Dissolution, Merger, or Asset
Sale.

 

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares covered by each outstanding
Award, the number of Shares which have been authorized for issuance under the
Plan but as to which no Awards have yet been granted or which have been returned
to the Plan upon cancellation or expiration of an Award, the number of Shares as
well as the price per share of Common Stock covered by each such outstanding
Award, the number of Shares covered by options automatically granted under
Section 17, and the 162(m) annual share issuance limits under Section 6(c) shall
be proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by

 

-15-



--------------------------------------------------------------------------------

the Board, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares subject to an Award.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Option or SAR until ten (10) days prior to such
transaction as to all of the Awarded Stock covered thereby, including Shares as
to which the Award would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option or forfeiture
rights applicable to any Award shall lapse 100%, and that any Award vesting
shall accelerate 100%, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent it has not been
previously exercised (with respect to Options and SARs) or vested (with respect
to other Awards), an Award will terminate immediately prior to the consummation
of such proposed action.

 

(c) Merger or Asset Sale.

 

(i) Options and SARs. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option and SAR shall be assumed or an equivalent
option or stock appreciation right substituted by the successor corporation or a
Parent or Subsidiary of the successor corporation. With respect to Options
granted to an Outside Director pursuant to Section 17 that are assumed or
substituted for, if following such assumption or substitution the Optionee’s
status as a Director or a director of the successor corporation, as applicable,
is terminated other than upon a voluntary resignation by the Optionee, then the
Participant shall fully vest in and have the right to exercise the Option as to
all of the Awarded Stock, including Shares as to which it would not otherwise be
vested or exercisable. In the event that the successor corporation refuses to
assume or substitute for the Option or SAR, the Participant shall fully vest in
and have the right to exercise the Option or SAR as to all of the Awarded Stock,
including Shares as to which it would not otherwise be vested or exercisable. If
an Option or SAR becomes fully vested and exercisable in lieu of assumption or
substitution in the event of a merger or sale of assets, the Administrator shall
notify the Participant in writing or electronically that the Option or SAR shall
be fully vested and exercisable for a period of fifteen (15) days from the date
of such notice, and the Option or SAR shall terminate upon the expiration of
such period.

 

For the purposes of this paragraph, the Option or SAR shall be considered
assumed if, following the merger or sale of assets, the option or stock
appreciation right confers the right to purchase or receive, for each Share of
Awarded Stock subject to the Option or SAR immediately prior to the merger or
sale of assets, the consideration (whether stock, cash, or other securities or
property) received in the merger or sale of assets by holders of Common Stock
for each Share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the merger or sale or assets is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise

 

-16-



--------------------------------------------------------------------------------

of the Option or SAR, for each Share of Awarded Stock subject to the Option or
SAR, to be solely common stock of the successor corporation or its Parent equal
in fair market value to the per share consideration received by holders of
Common Stock in the merger or sale of assets.

 

(ii) Restricted Stock, Performance Shares, Performance Units and Deferred Stock
Units. In the event of a merger of the Company with or into another corporation,
or the sale of substantially all of the assets of the Company, each outstanding
Restricted Stock, Performance Share, Performance Unit and Deferred Stock Unit
Award shall be assumed or an equivalent restricted stock, performance share,
performance unit and deferred stock unit award substituted by the successor
corporation or a Parent or Subsidiary of the successor corporation. In the event
that the successor corporation refuses to assume or substitute for the
Restricted Stock, Performance Share, Performance Unit or Deferred Stock Unit
Award, the Participant shall fully vest in the Restricted Stock, Performance
Share, Performance Unit or Deferred Stock Unit including as to Shares (or with
respect to Performance Units, the cash equivalent thereof) which would not
otherwise be vested. For the purposes of this paragraph, a Restricted Stock,
Performance Share, Performance Unit and Deferred Stock Unit Award shall be
considered assumed if, following the merger or sale of assets, the award confers
the right to purchase or receive, for each Share (or with respect to Performance
Units, the cash equivalent thereof) subject to the Award immediately prior to
the merger or sale of assets, the consideration (whether stock, cash, or other
securities or property) received in the merger or sale of assets by holders of
Common Stock for each Share held on the effective date of the transaction (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding Shares); provided,
however, that if such consideration received in the merger or sale of assets is
not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received, for each Share and each unit/right to acquire
a Share subject to the Award, to be solely common stock of the successor
corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the merger or sale of
assets.

 

20. Date of Grant. The date of grant of an Award shall be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination shall be provided to each Participant within a reasonable time
after the date of such grant.

 

21. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

 

(b) Stockholder Approval. The Company shall obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

 

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan shall not affect the Administrator’s ability

 

-17-



--------------------------------------------------------------------------------

to exercise the powers granted to it hereunder with respect to Awards granted
under the Plan prior to the date of such termination.

 

22. Conditions Upon Issuance of Shares.

 

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of the Award or the issuance and delivery of such
Shares (or with respect to Performance Units, the cash equivalent thereof) shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.

 

(b) Investment Representations. As a condition to the exercise or receipt of an
Award, the Company may require the person exercising or receiving such Award to
represent and warrant at the time of any such exercise or receipt that the
Shares are being purchased only for investment and without any present intention
to sell or distribute such Shares if, in the opinion of counsel for the Company,
such a representation is required.

 

23. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder (or with respect to Performance Units, the cash
equivalent thereof), shall relieve the Company of any liability in respect of
the failure to issue or sell such Shares (or with respect to Performance Units,
the cash equivalent thereof) as to which such requisite authority shall not have
been obtained.

 

24. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

25. Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted by the Board. Such stockholder approval shall be obtained in the manner
and to the degree required under Applicable Laws.

 

-18-